Citation Nr: 1311475	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had service in the Georgia Army National Guard from the 1980s to 2000s.  He served on active duty from August 1977 to August 1981, from November 1990 to May 1991, and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the January 2007 rating decision, the RO in Columbia, South Carolina, denied service connection for a right knee disorder.  In the January 2011 rating decision, the RO in Atlanta, Georgia, reopened the Veteran's claims for service connection for chronic fatigue and headaches, but denied the merits of those claims.  

A Board hearing was held on January 18, 2003, by means of video conferencing equipment with the Veteran in Atlanta Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

During the January 2013 hearing, the undersigned Veterans Law Judge took testimony regarding the issues of entitlement to service connection for headaches and chronic fatigue with the caveat that it would have to be verified that a timely substantive appeal was filed with respect to those issues.  A review of the claims folder does show that the Veteran submitted a timely Form 9 in September 2012.  Therefore, these issues are currently on appeal to the Board.   

The Veteran also submitted additional evidence during the January 2013 hearing.  However, he also provided a waiver of the RO's initial consideration of that evidence.  Therefore, the Board may consider this evidence in the first instance.

A review of the Virtual VA paperless claims processing system includes VA medical records dated from November 2010 to July 2012.  However, the additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement for service connection for a right ankle disorder was raised in January 2006, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO denied a claim for service connection for headaches due to an undiagnosed illness.  The determined that there was no evidence of headaches manifested by a chronic disability that was related to service, to include service in the Gulf War.  

2.  The Veteran did not appeal the October 2000 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for headaches.  

3.  In a January 2007 rating decision, the RO denied reopening the claim for service connection for headaches based on the determination that new and material evidence was not received.  

4.  The Veteran did not appeal the January 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for headaches.  

5.  The additional evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for headaches.  

6.  In an October 2000 rating decision, the RO denied a claim for service connection for chronic fatigue due to an undiagnosed illness.  The RO determined that there was no evidence of fatigue manifested by a chronic disability that was related to service, to include service in the Gulf War.  

7.  The Veteran did not appeal the October 2000 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for chronic fatigue.  

8.  In a January 2007 rating decision, the RO denied reopening the claim for service connection for chronic fatigue based on the determination that new and material evidence was not received.  

9.  The Veteran did not appeal the January 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for chronic fatigue.  

10.  The additional evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for chronic fatigue.  

11.  The evidence is at least in relative equipoise as to whether the Veteran's current headaches, variously diagnosed as migraine headaches, tension headaches, mixed headaches, and posttraumatic headaches, are related to his military service.

12.  The weight of the evidence shows that the Veteran does not have fatigue related to his military service.  

13.  There is affirmative evidence showing that the Veteran's current fatigue is attributable to sleep apnea as opposed to an undiagnosed illness. 


CONCLUSIONS OF LAW

1. The January 2007 rating decision, which denied reopening the claim for service connection for headaches, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103, 20.302 (2012).

2.  The additional evidence received since the January 2007 rating decision, which denied reopening the claim for service connection for headaches, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The January 2007 rating decision, which denied reopening the claim for service connection for chronic fatigue became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  3.104, 3.156, 20.1103,  20.302 (2012).

4.  The additional evidence received since the January 2007 rating decision, which denied reopening the claim for service connection for chronic fatigue, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  Resolving all doubt in the Veteran's favor, headaches, diagnosed as migraine headaches, tension headaches, mixed headaches, and posttraumatic headaches, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

6.  Chronic fatigue was not incurred in active service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light of the Board's disposition below to reopen the claims for service connection for headaches and chronic fatigue, a discussion of compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) is not necessary in this case.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO did provide the Veteran a notice letter in January 2010, which was prior to the initial decision in January 2011 on the claims for service connection for headaches and chronic fatigue.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The January 2010 letter informed him of the evidence needed to substantiate the claim of service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was also provided the opportunity to testify at a hearing before the Board in January 2013.  

The Board does acknowledge that the Veteran's service treatment records from his period of active duty service (August 1977 to August 1981) are not associated with the claims file.  However, the Board notes that these records are not relevant to the claims being decided herein, as the Veteran has claimed that his disorders are related to subsequent periods of service.  

The Board also observes the Veteran's contention during his January 2013 hearing that he was not provided a Gulf War examination.  However, a review of the claims folder shows that the Veteran was afforded such an examination in November 2010, and the examiner provided an opinion that is adequate to adjudicate the claims.  Therefore, a remand is not necessary for another VA Gulf War examination.  

The Veteran has not identified any additional evidence pertinent to the claims, and the record does not suggest that there is any outstanding evidence.  Therefore, the Board concludes that there is no need for further assistance to comply with the duty to assist.


I.  New and Material

When a claim for service connection for has been previously denied, a subsequent claim for benefits may not be considered on the merits unless new and material evidence has been presented.  Regardless of what the RO has done, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

In this case, the Veteran filed a claim for service connection for headaches and chronic fatigue in February 2000.  The RO denied those claims in an October 2000 rating decision.   At that time, the Veteran's service treatment records dated from 1984 to 1991 did not document any headaches or chronic fatigue.  The RO determined that that there was no evidence of headaches or fatigue manifested by a chronic disability that was related to service, to include service in the Gulf War.  The Veteran was notified of the October 2000 rating decision and of his appellate rights, but he did not appeal the decision.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 
The Board also notes that there was no additional evidence received within one year of the issuance of the October 2000 rating decision.  Therefore, that decision became final.

The Veteran later filed an application in January 2006 to reopen the previously denied claims for service connection for headaches and chronic fatigue.  At that time, the Veteran's service treatment records documented headaches in May 2003, June 2003, January 2004, and May 2004.  VA progress notes dated in December 2004 also showed that the Veteran complained of headaches for one year, and the physician suspected that the Veteran had tension headaches.  His National Guard records dated in April 2005 further indicated that the Veteran hit his head on a bench, and his service records dated in January 2006 noted that he had headaches every other day.  

The RO issued a rating decision in January 2007 denying the Veteran's application to reopen his claims for service connection because new and material evidence had not been submitted.  In particular, the RO found that there was no evidence relating the Veteran's current headaches to service and that there was no evidence of chronic fatigue.  The Veteran was notified of the January 2007 rating decision and of his appellate rights, but he did not appeal the decision.  There was additional evidence received within one year of the January 2007 rating decision, namely a notice of disagreement regarding the denial of service connection for a right knee disorder and National Guard records documenting a right knee injury.  However, none of that evidence pertained to headaches or chronic fatigue; therefore, the evidence received with one year of the issuance of the January 2007 rating decision was not new and material evidence with regard to these claims.  As such, the January 2007 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The additional evidence presented since the last final denial in January 2007 includes a private medical opinion dated in May 2011 wherein the physician opined that the Veteran has chronic daily headaches that are likely secondary to trauma he sustained in Iraq.  The May 2011 private medical record is new, as it was not of record at the time of the January 2007 rating decision.  That record is also material because it provides an opinion from the Veteran's private neurologist suggesting that his headaches are related to his military service.  

In regards to chronic fatigue, the November 2010 VA examiner provided a diagnosis of fatigue.  The November 2010 VA examination report is new, as it was not of record at the time of the last rating decision in January 2007.  The record is also material because it shows a diagnosis of fatigue, which had not been previously established.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for headaches and chronic fatigue.  The merits of the claims will be addressed below.  


II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).   The term "active military, naval, or air service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101(24); 38 C.F.R. § 3.6(a),(d). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 


A.  Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for headaches.  

In January 2013, the Veteran testified that he first started experiencing headaches during service in Desert Storm from 1990 to 1991 when a tent pole fell and hit his head during a windstorm.  The Veteran also testified that he injured his head during National Guard service in 2005 when he hit his head against a concrete bench.  In a statement dated in January 2013, the Veteran's spouse stated that the Veteran has had excruciating headaches since 2003.  

As discussed earlier, the Veteran had multiple periods of active duty service.  His second period of active duty service was from November 1990 to May 1991 and included service in the Gulf War from January 1990 to May 1991.  His last period of active duty service was from February 2003 to May 2004 during which time he served in Kuwait and Iraq from April 2003 to April 2004.  The Veteran's service treatment records show that he complained of headaches in May 2003 due to a blow to the top of his head.  He reported that visibility was limited due to a sandstorm and that he struck his head on a tailgate of a two and half ton vehicle.  Subsequent service treatment records reveal that the Veteran was treated for headaches in June 2003 and was noted as having recurring headaches in January 2004.  He was assessed as having a headache syndrome.  On a report of medical assessment and a report of medical history in April 2004, the Veteran reported having headaches three to four times per week.  His service personnel records dated in March 2005 show that he was later ordered to active duty for training from March 27, 2005, to April 16, 2005.  On April 12, 2005, the Veteran slipped and fell hitting the left side of his head on a bench.  His service treatment records show that he sustained a contusion and mild concussion at that time.  

Private medical records dated in January 2006 document an assessment of migraine headaches.  He was also assessed as having tension headaches in April 2006.  

The Veteran was afforded a VA Gulf War examination in November 2010 during which he reported that his headaches began during service in 1991.  He also reported the head injuries that occurred in May 2003 and April 2005 as discussed above.  The examiner noted that the Veteran had a normal CT of the head in August 2005.  He believed that the headaches were bi-temporal and occipital, throbbing, with no neurological side effects.  The diagnosis was tension headaches.  The examiner concluded that the headaches were less likely than not related to the Veteran's injuries in May 2003 and in April 2005.  In so finding, he observed that the Veteran did not have on-going treatment or an ongoing headache condition and noted that the headaches pre-dated the May 2003 and April 2005 injuries.  The examiner also indicated that the headaches were not related to the occasionally mentioned headaches in service.  He concluded that the Veteran's condition had a specific diagnosis, which was not an undiagnosed pattern of illness. 

The Veteran' private neurologist provided an opinion in April 2011 in which he stated that the Veteran had chronic daily headaches that were likely secondary to the trauma that he sustained in Iraq along with the overuse of headache medication.  The neurologist commented that, even though neuroimaging of the brain was normal, it was possible to have headaches after sustaining a blunt injury.  

Private medical records dated in October 2011 show a diagnosis of mixed headaches.  VA progress notes dated in July 2012 also document the following three head injuries that the Veteran has reported at various times during the appeal period: being hit in the head by a tent pole during service in Iraq from 1990 to 1991, hitting his head against tailgate during service in Iraq in 2003, and hitting his head against a concrete shower bench in 2005.  The assessment included a mild traumatic brain injury by history and headaches.  VA records dated in January 2013 further provided an assessment of posttraumatic headaches.  

The Board notes that, while the Veteran reported sustaining a head injury during his Gulf War service from 1990 to 1991, there is no documentation in the service treatment records of a head injury or headaches during this period of service.  Further, there is no entrance examination during the Veteran's subsequent period of service from 2003 to 2004 noting a preexisting headache condition.  Lastly, the Veteran's report of the head injury during service in 1990 and 1991 does not rise to the level of clear and unmistakable evidence that the headaches preexisted service from 2003 to 2004.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Therefore, the presumption of soundness applies, and the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's period of active service from February 2033 to May 2004. See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The record clearly shows that the Veteran injured his head and had headaches during his period of active service from February 2003 to May 2004.  The evidence also shows that he has a current diagnosis.  Thus, the remaining question is whether his current headaches are related to his injury and symptomatology in service.  

As noted above, there are conflicting medical opinions.  In this regard, the November 2010 VA examiner rendered a negative nexus opinion and the Veteran's private neurologist provided a positive nexus opinion in April 2011.  

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

While the VA examiner in November 2010 concluded that the Veteran's tension headaches were less likely than not related to injuries in May 2003 and in April 2005, the examiner's rationale is inadequate because he based it on a lack of on-going treatment.  Notably, there are private medical records showing that the Veteran had complaints of headaches in the year following in 2006, and he has indicated that he has continued to have headaches.  There is simply no reason to doubt the credibility of his statements.  The Federal Circuit has cautioned that the mere absence of contemporaneous records does not render the Veteran's account incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2007).

The Board does observe that the private neurologist did not indicate that he had reviewed the Veteran's claims file or service treatment records; however, he did base his opinion on the Veteran' own reported history.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  Thus, the Board does find the opinion to be probative and persuasive. 

Based on the foregoing, it cannot be said that a preponderance of the evidence is against the Veteran's claim.  Therefore, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current headaches are related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for headaches is warranted.


B.  Chronic Fatigue

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for chronic fatigue.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of chronic fatigue.  Prior to his separation from service in May 1991, the Veteran indicated on his report of medical history in April 1991 that he was in good health, and the accompanying separation examination noted that his only problem was allergic chronic sinusitis.  Moreover, on the October 1999 report of medical history upon enlistment into the National Guard, the Veteran denied having easy fatigability.   

The Veteran's service treatment records do show that he complained that he was tired after sleeping on the report of medical history in April 2004.  However, upon separation, despite complaining of many other health problems, there was no complaint of chronic fatigue.   

VA progress notes dated in March 2010 document an assessment of fatigue, which the examiner noted was likely multifactorial in etiology and ordered a sleep study.  Private medical records dated in May 2011 show the Veteran reported a history of chronic fatigue for nearly 20 years that worsened.  In October 2011, the records show a diagnosis of fatigue.  

In January 2013, the Veteran testified that he did not have a current diagnosis of chronic fatigue syndrome and requested a VA Gulf War examination.  However, as previously noted, the Veteran was afforded a VA Gulf War examination in November 2010.  The examiner noted that the Veteran reported that the onset of his chronic fatigue was in 1991, but acknowledged that he was not treated for chronic fatigue during service.  The examiner noted that the fatigue was constant and opined that it was consistent with the problems that a patient would have with sleep apnea.  It was noted that the Veteran was recently diagnosed with sleep apnea.  Thus, the examiner concluded that the Veteran's condition is not manifested by an undiagnosed pattern of illness.  The Board finds this opinion to be significantly probative as the examiner carefully reviewed the Veteran's medical history and claims file and considered his complaints.  His opinion is also supported by an adequate rationale.  

The Board acknowledges the Veteran's contention that he has an undiagnosed illness.  However, the Veteran has been assessed as having fatigue associated with sleep apnea for which service connection has not been granted.  In fact, the November 2010 VA examiner specifically found that the Veteran's condition was not a manifestation of an undiagnosed pattern of illness.  As such, there is no medically unexplained chronic multisymptom illness due to his Gulf War service.

Moreover, the Board notes that the Veteran is not currently service-connected for sleep apnea.  Rather, the Veteran filed a separate claim for that disorder, which was denied in a July 2012 rating decision.  He did not appeal; therefore, that issue is not currently on appeal to the Board.    
The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has experienced chronic fatigue are credible.  However, the Veteran's statements that chronic fatigue is related to service are outweighed by the November 2010 VA examiner's opinion that fatigue is related to his nonservice-connected sleep apnea.  As the examiner noted that the Veteran had constant fatigue and determined that the etiology of the Veteran's fatigue is due to sleep apnea, the examiner essentially opined that the Veteran did not have a separate disorder characterized by chronic fatigue that is related to service.  This opinion is highly probative, as it reflected the VA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's fatigue, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his chronic fatigue is related to service, the onset and etiology of this disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The question  of whether the Veteran has chronic fatigue that is related to service as opposed to fatigue associated with sleep apnea requires specialized training for a determination as to causation and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill. 

In addition, chronic fatigue syndrome is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Therefore, consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for chronic fatigue, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for chronic fatigue is reopened.  

Service connection for headaches, variously diagnosed as migraine headaches, tension headaches, mixed headaches, and posttraumatic headaches, is granted.  

Service connection for chronic fatigue is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right knee disorder.  His service records show that he twisted his right knee after stepping into a hole during field exercises on July 8, 2000.  He was subsequently assessed as having a mild right knee sprain on July 20, 2000.  The record indicates that the he was serving on ACDUTRA from July 8, 2000, to July 22, 2000. 

The Veteran later complained of persistent pain in his right knee during active duty service in February 2004.  It was noted that the symptoms stemmed from his injury in June 2000 during ACDUTRA service.  The physician indicated that an x-ray revealed narrowing of the lateral joint space, which could represent a meniscal injury.  

Private medical records dated in August 2006 show that the Veteran underwent a right knee arthroscopy and medial meniscal tear debridement.  The postoperative diagnoses were right knee medial meniscal tear and grade 3 medial femoral condyle chondromalacia.  A private x-ray dated in November 2008 also documents a diagnosis of osteoarthritis of the right knee.  

Based on the foregoing, the Veteran has been shown to have a knee injury and symptomatology during service, as well as current diagnoses.  However, it is unclear as to whether all or some of his current diagnoses are related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any right knee disorder that may be present.

In addition, the Veteran testified in January 2013 that his VA doctor told him that his right knee right knee problems may be related to service and that he was going to see her the following month.  A review of the evidence shows that the most recent VA treatment records are dated in July 2012.  Therefore, on remand, the RO/AMC should obtain any VA treatment records dated from July 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain updated VA treatment records dated from July 2012 to the present.  Any records obtained must be associated with the claims folder.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
   
2.  Following completion of the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that Veteran's service treatment records show that he injured his right knee and was assessed as having a mild right knee sprain during a period of active duty for training (ACDUTRA) in July 2000.  He was also noted as complaining of persistent right knee pain during active service in February 2004, which was attributed to his prior injury.  

The Veteran's post-service medical records document various diagnoses, including a right knee medial meniscal tear and osteoarthritis.  

The examiner should identify all current right knee disorders.   For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service in July 2000, to include his injury and symptomatology therein.

If the current diagnosis is not related to the injury and symptoms in July 2000, the examiner should state whether it clearly and unmistakably preexisted his period of active duty service in February 2003.  If so, he or she should state whether the preexisting disorder(s) worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If the current diagnosis did not preexist the Veteran's period of active duty service in February 2003, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the period of active service from February 2003 to May 2004, including the complaints of right knee pain therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. After completing the requested actions, and any additional notification and development deemed warranted, the RO/AMC should readjudicate the Veteran's claim for service connection for a right knee disorder, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


